DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-23 of Patent No. 10970383. Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10970383. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of patent application contain every element of claims above instant application or vice versa, and as such they anticipate or anticipated by Instant Application.
The claims of the ‘383 anticipate the claims of the instant application.  By way of illustration, consider the respective claims 1, 5, 6 of the instant application to claim 1 of Patent ‘383. Similar anticipation for claim 8, and 18 of the instant application to claims 8, and 15 of the ‘383. Likewise, dependent claims 2-7, 9-17, 19-20 of the instant application are substantially similar to dependent claims 2-7, 9-14, 16-17, 19-23 (respectively) of the ‘383 patent and are rejected for substantially similar reasons as discussed supra.
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of patent application contain every element of claims above instant application or vice versa, and as such they anticipate or anticipated by Instant Application.


Claims 5, 6, 11-14, 17, 20 are not rejected under prior art(s). They are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as overcoming the Double Patenting rejections as set forth above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Purser et al (Pat. No. US 7966622) in view of Diab et al (Pub. No. US 2013/0198538).

As per claims 1, 18, Purser discloses a non-transitory computer accessible storage medium storing a plurality of instructions forming a device manager that has access to a device database, wherein the device database stores data identifying a plurality of resources in a computer system that are assigned to a given device of a plurality of devices in the computer system, and wherein the device database further comprises data identifying dependencies between a plurality of device drivers in the computer system (…the computing device may be an electronic device and includes a memory, storage…the storage contains software for applications and device drivers…the storage includes in particular, code for the operating system of the computing device and code for the device drivers…device drivers can be stored on the network…see col.4 lines 1-10…client access the virtual driver interface located locally on to determine which device drivers to use to interface the remote application with the devices connected, to client…see col. 5 lines 25-39), wherein the plurality of instructions is computer-executable to: receive a request from a first device driver of the plurality of device drivers to communicate with at least the device manager, the request received by the device manager during initialization of a system including the plurality of devices (…device drivers allow an application being run by the computing device to communicate with a device connected to the computing device…device drivers perform the functions requested by an application…the device driver functions to translate function calls from the application into device specific calls to allow the application to communicate with the device…see col.5 line 58-col.6 line 13). Purser does not explicitly disclose delay a response to the first device driver until dependencies identified for the first device driver with respect to one or more of the plurality of device drivers have cleared, wherein the dependencies are cleared based on the one or more of of device drivers reporting, to the device manager, that the one or more of the plurality of device drivers are ready to operate. However Diab discloses delay a response to the first device driver until dependencies identified for the first device driver with respect to one or more of the plurality of device drivers have cleared, wherein the dependencies are cleared based on the one or more of the plurality of device drivers reporting, to the device manager, that the one or more of the plurality of device drivers are ready to operate (…the device driver may be configured to monitor requests to transmit packets form the host device to a network through the host device network interface…when the device driver receives a request from a higher layer protocol to send a packet, the device driver evaluates whether to immediately forward the send packet command to the NIC or whether to “buffer” and then “batch” the transmit request…see par. 20). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Diab in Purser for including the above limitations because one ordinary skill in the art would recognize it would further increase power savings by controlling the transmission of packet using a form of “buffering and batching”, the number of transitions between a low power state and a full power state can be reduced, see Diab, par. 19-20.




Claims 2, 3, 4, 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Purser et al (Pat. No. US 7966622) in view of Diab et al (Pub. No. US 2013/0198538) as applied to claims 1, 18 above, and in further view of Anderson et al (Pub. No. US 2010/0205667).


As per claim 2, the combination of Purser and Diab does not explicitly disclose wherein the plurality of instructions is further computer-executable to: receive a second request from the first device driver for a resource allocated to a device in the computer system, the request received by the device manager subsequent to the request from the first device driver to communicate with the device manager; access the device database by the device manager to locate the resource; and respond to the request by the device manager with a value useable by the first device driver to access the resource. However Anderson discloses wherein the plurality of instructions is further computer-executable to: receive a second request from the first device driver for a resource allocated to a device in the computer system, the request received by the device manager subsequent to the request from the first device driver to communicate with the device manager; access the device database by the device manager to locate the resource; and respond to the request by the device manager with a value useable by the first device driver to access the resource (…permit or restrict data exchange between devices and applications so as to provide positive control over the use of device capabilities, and prevent surreptitious use by malware programs or other users…allocation of devices for exclusive use can be accomplished by operating system resource allocation requests, use of device drivers that restrict interaction to specified programs, or programs that can supply proper credentials…see par. 81-82, 92). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Anderson in Purser for including the above limitations because one ordinary skill in the art would recognize it would further increase privacy control and improve efficiency for all device and power saving…see Anderson, par. 95.


As per claim 3, the combination of Purser, Diab and Anderson discloses wherein the value is a resource value that directly identifies the resource (Anderson: see par. 52-53). The motivation for claim 3 is the same motivation as in claim 2 above.


As per claim 4, the combination of Purser, Diab and Anderson discloses wherein the value is a handle to the resource, and wherein the first device driver is configured to transmit the handle to a controller for the resource, and wherein the controller is configured to transmit the handle to the device manager to obtain a resource value (Anderson: see par. 63). The motivation for claim 4 is the same motivation as in claim 2 above.


As per claim 7, the combination of Purser, Diab and Anderson discloses wherein the request to communicate with the device manager comprises a request for one or more channel identifiers of channels to communicate with at least the device manager (Anderson: see par. 60, 88). The motivation for claim 7 is the same motivation as in claim 2 above.


As per claim 19, the combination of Purser and Diab discloses wherein the operations further comprise: receiving a second request from the first device driver for a resource allocated to the at least one device (…the computing device may be an electronic device and includes a memory, storage…the storage contains software for applications and device drivers…the storage includes in particular, code for the operating system of the computing device and code for the device drivers…device drivers can be stored on the network…see col.4 lines 1-10…client access the virtual driver interface located locally on to determine which device drivers to use to interface the remote application with the devices connected, to client…see col. 5 lines 25-39… device drivers perform the functions requested by an application…the device driver functions to translate function calls from the application into device specific calls to allow the application to communicate with the device…see col.5 line 58-col.6 line 13); accessing the device database by the device manager to locate the resource; and respond to the request by the device manager with a handle to the resource, wherein the handle is opaque to the first device driver and thereby prevents the first device driver from accessing the resource directly (…device drivers allow an application being run by the computing device to communicate with a device connected to the computing device…device drivers perform the functions requested by an application…an application cannot communicate with a device directly because each device uses specific machine code for controlling the device…the device driver functions to translate function calls from the application into device specific calls to allow the application to communicate with the device…see col.5 line 58-col.6 line 13). Purser does not explicitly disclose wherein the first device driver is configured to transmit the handle to a controller for the resource, and wherein the controller is configured to transmit the handle to the device manager to obtain a resource value, restricting the first device driver to the provided resource and preventing the first device driver from allocating the resource to the device. However Anderson discloses wherein the first device driver is configured to transmit the handle to a controller for the resource, and wherein the controller is configured to transmit the handle to the device manager to obtain a resource value, restricting the first device driver to the provided resource and preventing the first device driver from allocating the resource to the device (…permit or restrict data exchange between devices and applications so as to provide positive control over the use of device capabilities, and prevent surreptitious use by malware programs or other users…allocation of devices for exclusive use can be accomplished by operating system resource allocation requests, use of device drivers that restrict interaction to specified programs, or programs that can supply proper credentials…see par. 81-82, 92). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Anderson in Purser for including the above limitations because one ordinary skill in the art would recognize it would further increase privacy control and improve efficiency for all device and power saving…see Anderson, par. 95.




Claims 8-10, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Purser et al (Pat. No. US 7966622) in view of Anderson et al (Pub. No. US 2010/0205667).


As per claim 8, Purser discloses a non-transitory computer accessible storage medium storing a plurality of instructions that are computer-executable to: receive a request from a device driver for a resource allocated to a device in a computer system, the request received by a device manager that has access to a device database (…the computing device may be an electronic device and includes a memory, storage…the storage contains software for applications and device drivers…the storage includes in particular, code for the operating system of the computing device and code for the device drivers…device drivers can be stored on the network…see col.4 lines 1-10…client access the virtual driver interface located locally on to determine which device drivers to use to interface the remote application with the devices connected, to client…see col. 5 lines 25-39… device drivers perform the functions requested by an application…the device driver functions to translate function calls from the application into device specific calls to allow the application to communicate with the device…see col.5 line 58-col.6 line 13); access the device database by the device manager to locate the resource; and respond to the request by the device manager with a handle to the resource, wherein the handle is opaque to the device driver and thereby prevents the device driver from accessing the resource directly (…device drivers allow an application being run by the computing device to communicate with a device connected to the computing device…device drivers perform the functions requested by an application…an application cannot communicate with a device directly because each device uses specific machine code for controlling the device…the device driver functions to translate function calls from the application into device specific calls to allow the application to communicate with the device…see col.5 line 58-col.6 line 13). Purser does not explicitly disclose wherein the device driver is configured to transmit the handle to a controller for the resource, and wherein the controller is configured to transmit the handle to the device manager to obtain a resource value, restricting the device driver to the provided resource and preventing the device driver from allocating the resource to the device. However Anderson discloses wherein the device driver is configured to transmit the handle to a controller for the resource, and wherein the controller is configured to transmit the handle to the device manager to obtain a resource value, restricting the device driver to the provided resource and preventing the device driver from allocating the resource to the device (…permit or restrict data exchange between devices and applications so as to provide positive control over the use of device capabilities, and prevent surreptitious use by malware programs or other users…allocation of devices for exclusive use can be accomplished by operating system resource allocation requests, use of device drivers that restrict interaction to specified programs, or programs that can supply proper credentials…see par. 81-82, 92). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Anderson in Purser for including the above limitations because one ordinary skill in the art would recognize it would further increase privacy control and improve efficiency for all device and power saving…see Anderson, par. 95.


As per claim 9, the combination of Purser and Anderson discloses wherein the resource comprises an address space in a memory, wherein at least a portion of the address space is memory-mapped to the device (Purser: see col. 9 lines 25-40).


As per claim 10, the combination of Purser and Anderson discloses wherein the resource comprises an interrupt assigned to the device (Anderson: see par. 92). The motivation for claim 10 is the same motivation as in claim 8 above.


As per claim 15, the combination of Purser and Anderson discloses wherein the request includes an indication that the device driver has an entitlement to access the resource (Purser: an application cannot communicate with a device directly because each device uses specific machine code for controlling the device…the device driver functions to translate function calls from the application into device specific calls to allow the application to communicate with the device…see col.5 line 58-col.6 line 13).


As per claim 16, the combination of Purser and Anderson discloses wherein the device manager includes instructions which, when executed, verify that the device driver has the entitlement (Purser: see col.6 lines 14-38).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to electronic systems and more particularly to operating systems on such electronic systems.


Larson (Pub. No. US 2004/0243845); “System and Method for Process-Based Security in a Network Device”;

-Teaches operating system is restricted to allocate only those resources defined in the resource access tables, which define resources to be associated with a given process, based upon needs of the process.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499